Citation Nr: 1740304	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  09-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent as of April 1, 2013, for a total right knee replacement, to include entitlement to a separate rating for instability of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse




ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to April 1986.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2015 rating decision issues by the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In a March 2016 decision, the Board denied the issue of entitlement to an evaluation in excess of 30 percent as of April 1, 2013, for a total right knee replacement.  The Veteran appealed the March 2016 decision for that issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated April 2017, the Court granted a Joint Motion for Remand (JMR), vacating the March 2016 Board decision for that issue and remanding it for compliance with the terms of the JMR.

In August 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to a disability rating separate from her disability rating under Diagnostic Code 5055 for residuals of a right knee replacement, specifically a disability rating for right knee instability.  

The matter was recently returned to the Board for reconsideration from the Court.  The April 2017 JMR rejected the Board's argument that the Veteran's receipt of a rating under Diagnostic Code 5055 for a knee replacement precludes the Veteran from receiving a rating under Diagnostic Code 5257 for right knee instability.  The JMR further provided that the Board is to consider whether the Veteran's right knee instability is a residual of her right knee replacement, and whether the Veteran is entitled to an additional disability rating beyond Diagnostic Code 5055 in regards to her right knee.  

Additionally, the Board notes that the Veteran has been provided multiple VA examinations during the period on appeal.  Her last VA examination was in April 2015.  However, in light of the U.S. Court of Appeal for Veteran's Claims (Court) decision in Corriea v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the previous examinations are inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  


Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected right knee disability.  If it is possible to schedule the examination during a flare-up, as reported by the Veteran, such would be beneficial in this case.

The examiner is requested to review all pertinent records associated with the claims file, and to comment on the severity of the Veteran's service-connected right knee disability.  

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.
Importantly, the presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

To the extent possible, any additional functional limitation should be expressed as limitation of motion of the shoulder in degrees.  Specifically, after determining the range of motion of the right knee, the examiner should opine whether there is any additional functional loss (to include loss of motion) due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination. 

It is imperative that the examiner test the right knee joint for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and with the range of motion of the left knee for comparison.

2.  After completing the above and any other development warranted as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




